                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JESSE ANDREW HOPPER, SR.,
                                                              No. 2:20-cv-00056-KG-KRS
                      Movant,

v.

UNITED STATES OF AMERICA

                      Respondent.


                  ORDER DENYING MOTION TO APPOINT COUNSEL
                            WITHOUT PREJUDICE

       THIS MATTER comes before the Court on Jesse Hopper’s motion to appoint counsel.

(Doc. 2). On February 26, 2020, the Court entered a pro se case management order instructing

Hopper not to file motions until such time as the Court undertook the statutory required

screening process. (Doc. 5)). Although the Court’s order contained exceptions, a motion to

appoint counsel is not one of them. Consequently, Hopper’s motion is not properly before the

Court at this time.

       IT IS, THEREFORE, ORDERED that Plaintiffs’ motion to appoint counsel (Doc. 2) is

DENIED without prejudice.


                                                    ________________________________
                                                    KEVIN R. SWEAZEA
                                                    UNITED STATES MAGISTRATE JUDGE
